DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and dependent claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 includes reference number 26. The reference number should be removed because all of the other reference numbers were removed. 
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Theurer (U.S. Patent No. 4,986,189) over Lichtberger (U.S. Patent Application Publication No. 2017/0328013). 

Regarding claim 1.
Theurer discloses: 
 A method of controlling a track maintenance machine(1), particularly a switch tamping- or universal tamping machine, which moves along a track(6) and has working units(19, 
position data of track objects(col. 6, lines 63-67), particularly sleepers(4), rails(5) and optionally obstacles(42 43 44), are recorded by means of a sensor device(32) in front of the working units(16) in a working direction , and wherein 
operating positions of the working units(19 27) are determined for a working operation at a track location(See Fig. 3, and col. 5, line 60-col. 5, line 40), wherein, 
prior to actuation of the working units(19 27), the determined operating positions of the working units are displayed by means of a display device(34) and that,
Theurer does not disclose: 
prior to carrying out the working operation, the operating positions of the working units can be changed by means of control elements.
However, Lichtberger discloses:
prior to carrying out the working operation, the operating positions of the working units can be changed by means of control elements (senses position via device 15, can be changed before carrying out operation. 21. And abstract) 
Lichberger discloses that the device provides the benefit of providing precise track placement and operation of the machine.  (See abstract, and [0001]-[0005]).  It would have been obvious to provide display of the equipment location before operation and so 

Regarding claim 2.
Theurer discloses all of the features of claim 1. 
Theurer does not discloses: 
 The method according to claim 1, wherein a virtual representation of the track is shown in the display device, and that the determined operating positions of the working units are displayed with respect to said representation.
However Thurer discloses that the device may include a monitor, displaying the data sensed by the sensors.  It would have been obvious to show a depiction of the track and the working units in a virtual representation for the obvious benefit of easing the use of the operator, (allowing the operator to know how close the devices are) instead of just displaying numbers. Further, this features is well known in the art.  Thus, the features of claim 2 would have been obvious to one having ordinary skill in the art. 

Regarding claim 3.
Theurer discloses all of the features of claim 1. 

 The method according to claim 1, wherein a photographic representation of the track is displayed in the display device.
However Thurer discloses that the device may include a monitor, displaying the data sensed by the sensors.  It would have been obvious to show a depiction of the track and the working units in a virtual representation for the obvious benefit of easing the use of the operator, (allowing the operator to know how close the devices are) instead of just displaying numbers. Further, this features is well known in the art, and Theurer does discloses a that television camera may be used as a sensor, and as such, it would have been obvious to display the output of the television camera for the operator on a montor with the measurement data.  As such, the features of claim 3 would have been obvious.  See  Thus, the features of claim 2 would have been obvious to one having ordinary skill in the art. 

Regarding claim 4. 
Theurer discloses: 
The method according to claim 1, wherein the sleepers, the rails and, optionally, identified obstacles are marked as distinguishable objects in the display device. (Theurer discloses )

Regarding claim 5.
Theurer discloses all of the features of claim 1. 
Theurer does not disclose: 
 The method according to claim 1, wherein a display horizon moving along with the track maintenance machine is specified which is located ahead of a current position of the working units in the working direction, and that the determined operating positions of the working units are displayed until the display horizon has been reached.
However, the features recited merely recite a rearrangement of the working parts, which has been held to be obvious. See MPEP See MPEP 2144.  

Regarding claim 6.
Theurer discloses: 
 The method according to claim 5, wherein, until the display horizon is reached, a query for confirmation of the determined operating positions of the working units is displayed and that, particularly in the event of reaching the display horizon without confirmation of the query, the track maintenance machine is stopped. (Discloses the measurements are displayed via monitor at col. 11, lines 1-12 further, the device of Theurer discloses that a computer 48 is included, and as such, would be capable of performing the recited features. ) 

Regarding claims 7-12.
Theurer discloses all of the features of claim 1, and 5-6.
Theurer does not disclose:   
 The method according to claim 6, wherein, in the event of approval of the determined operating positions and when the track location is approached, the working units are brought into the operating positions by means of automatically actuated drives, and that the working operation is carried out.
Regarding claim 8. The method according to claim 6, wherein, in the event of rejection of the determined operating position of a working unit and reaching the track position, the working unit is stopped, and that the working unit is brought into the operating position by means of drives actuated via the control elements.
Regarding claim 9. The method according to claim 1, wherein, when approaching the track position, the working units are brought into the determined operating positions by means of automatically actuated drives, that the operating positions can be readjusted via the control elements, and that the working operation is carried out after actuation of a release control element.
Regarding claim 10. The method according to claim 1, wherein the determined operating position of a lifting hook of the lifting unit is displayed together with information about a detected gripping position at a rail base or at a rail head.
Regarding claim 11. The method according to claim 1, wherein the determined operating position of an extendable auxiliary lifting unit is displayed with information about an extension- or retraction procedure.
Regarding claim 12. The track maintenance machine with a machine frame relative to which adjustable working units are arranged, and with a sensor- and control system for automatized actuation of the working units, wherein the sensor- and control system comprises a display device and control elements and is configured for carrying out a method according to claim 1.
Theurer does not disclose the above recited features. 
However, Theurer discloses that the sensors are provided, and the data is provided to an operator, and as such, the operator and computer would be capable of performing the operations recited, for the obvious benefit of performing precise and accurate track placements. Thus, the features of these claim 7-12 would have been obvious to one having ordinary skill in the art. 

Regarding claim 13. 
Theurer discloses:   
 The track maintenance machine according to claim 12, wherein the sensor- and control system comprises a sensor device having several differently constructed sensors (36 37 40).

Regarding claim 14. 
Theurer discloses: 
The track maintenance machine according to claim 12, wherein the sensor- and control system comprises a so-called guiding computer for correction of a track position, a machine control for actuation of the working units and a computer unit for determining the operating positions of the working units, and that the guiding computer, the machine control and the computer unit are connected via a bus system. (Fig 3, col. 5, lines 60-col. 6, lines 40)

Regarding claim 15. 
Theurer discloses all of the features of claim 15. 
Theurer does not disclose: 
The track maintenance machine according to claim 12, wherein the display device and the control elements are arranged in a driver's cabin, and that a camera for transmission of real-time images of the working units into the driver's cabin is arranged for an adjustment of the working units by means of the control elements.
Theurer discloses that a monitor may be provided, at col. 11, lines 1-12.  Theurer does not indicate where the monitor is provided, however, it would have been a mere  
\T
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT G BACHNER/           Primary Examiner, Art Unit 2898                                                                                                                                                                                             
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        /ROBERT G BACHNER/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        /ROBERT G BACHNER/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        /ROBERT G BACHNER/Primary Examiner, Art Unit 2898